ORDER

PER CURIAM.
Mark Ostenfeld (Ostenfeld), Public Administrator for the City of St. Louis, appeals from a judgment entitling Rita D. Glover (Rita) to the proceeds of the life insurance policy on her husband William held by United of Omaha Life Insurance Company and she appeals the denial of her claims for vexatious delay, attorney fees and costs. Rita’s motions to dismiss Ostenfeld’s appeal and for sanctions are denied.
An extended opinion would not have prece-dential value. The parties have been furnished with a memorandum for their information only. The judgment is affirmed pursuant to Rule 84.16(b).